Citation Nr: 1522942	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-32 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether a reduction in the disability rating for non-Hodgkin's lymphoma from 100 percent to noncompensable was proper.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, VA granted the Veteran a total disability rating based on individual employability due to a service-connected disability (TDIU).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA granted the Veteran service connection for non-Hodgkin's lymphoma in a September 2007 rating decision, assigning him a 100 percent evaluation.  The decision notified the Veteran that "six months following completion of treatment [for the lymphoma], residual disability is examined by findings from a VA examination."

VA examined the Veteran in August 2010.  Based on the examination, which found the Veteran's lymphoma was in remission and inactive, VA proposed to reduce the evaluation from 100 percent to noncompensable.  VA notified the Veteran in November 2010 of its proposal, and in February 2011 reduced the rating effective May 2011.

In January 2012, the Veteran, through his representative, disagreed with the reduction and reportedly submitted treatment records from Atlantic Medical Imaging.  These records are not in the electronic claims file, and are not listed in the statement of the case.  As such, it is unclear whether they were ever actually submitted.  Nevertheless, as these records were purportedly submitted in conjunction with the Veteran's notice of disagreement as to the reduction, the Board concludes that an effort should be made to obtain these records.

Additionally, in the September 2014 rating decision in which VA granted the Veteran a TDIU, VA cited VA treatment records from 2007-2014.  They are not in the electronic claims file, and they may be relevant to the appeal.  Therefore, VA should obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from 2007 forward as described in the September 2014 rating decision.

2.  Obtain the records from Atlantic Medical imaging that were described in the January 5, 2012 statement from the Veteran's representative 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




